Citation Nr: 1037562	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  06-15 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from July 1990 to August 1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Pittsburgh, 
Pennsylvania, which established service connection for PTSD, 
evaluated as 30 percent disabling, effective April 25, 2005.

The Veteran provided testimony at a hearing before the 
undersigned in June 2009.  A transcript of this hearing has been 
associated with the Veteran's claims file.

In August 2009, the Board remanded this case for further 
evidentiary development to include a new VA examination to 
evaluate the severity of the service-connected PTSD.  As a 
preliminary matter, the Board notes that such an examination was 
conducted in November 2009, and that all other development 
directed by the remand appears to have been completed.  Thus, a 
new remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The Veteran's service-connected PTSD is manifested by 
depression, anxiety, and chronic sleep impairment.

3.  The Veteran's service-connected PTSD is not manifested by 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; 
difficulty in understanding complex commands; impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintain effective work and social 
relationships. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for the Veteran's service-connected PTSD are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010; 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Veteran's appeal is from a disagreement with the initial 
rating assigned for PTSD following the establishment of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 
(2006), the United States Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this case 
is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2009).  The Veteran has had the opportunity to 
present evidence and argument in support of his claim, to include 
at the June 2009 Board hearing.  All identified and available 
treatment records have been secured.  Moreover, the Veteran has 
been medically evaluated in conjunction with his claims.  Thus, 
the duties to notify and assist have been met.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the 
rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.

With regard to the Veteran's request for an increased schedular 
disability rating, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is rated under the 
general rating formula used to rate psychiatric disabilities 
other than eating disorders.  38 C.F.R. 
§ 4.130.

When a mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational and 
social functioning or to require continuous medication, a 
noncompensable (zero percent) evaluation is warranted.  
Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication warrants a 10 
percent disability rating. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintain effective work 
and social relationships. 

A 70 percent disability rating is warranted where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

A 100 percent disability rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

In addition, other related regulations provide that when rating a 
mental disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the Veteran's capacity for adjustment during 
periods of remission.  38 C.F.R. § 4.126(a).  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

Analysis

In the instant case, the Board finds that the Veteran's service-
connected PTSD does not meet or nearly approximate the criteria 
for a disability rating in excess of 30 percent.

The Board acknowledges that the treatment records and VA medical 
examination reports all reflect that the Veteran's service-
connected PTSD is manifested by depression, anxiety, and chronic 
sleep impairment.  However, such symptomatology is consistent 
with the current schedular rating of 30 percent.

The Board further finds that the Veteran's service-connected PTSD 
is not manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped, 
speech; difficulty in understanding complex commands; impairment 
of short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintain effective work 
and social relationships. 

In pertinent part, the June 2005 VA examination found that the 
Veteran's speech was normal with no irrelevant, illogical, or 
obscure speech patterns.  Further, there was no gross impairment 
of thought process or communication, which indicates he does not 
have difficulty in understanding complex commands.  There was 
also no evidence of gross memory loss or impairment, and 
obsessive or ritualistic behavior was not in evidence.

The more recent November 2009 VA examination found the Veteran's 
affect was constricted, his speech was clear, and his attention 
was intact.  His intelligence was found to be average which 
indicates he does not have difficulty in understanding complex 
commands.  Remote, recent, and immediate memory were all found to 
be intact.  Regarding judgment, it was noted the Veteran 
understood the outcome of his behavior.  He was also found to 
interpret proverbs appropriately, and did not have 
obsessive/ritualistic behavior.  As such, the record does not 
indicate impaired abstract thinking.  Further, the examiner 
explicitly found the Veteran did not have reduced reliability and 
productivity due to PTSD symptoms, nor were there deficiencies in 
judgment, thinking, family relations, work, mood or school.  

The Board also observes that the treatment records and VA medical 
examination reports in this case have consistently demonstrated 
that the Veteran was alert and fully oriented.  This further 
supports the finding that his PTSD has not resulted in difficulty 
in understanding complex commands, nor impaired abstract 
thinking.  In addition, treatment records dated in August 2008 
reflect, in part, the Veteran's speech had normal rate, rhythm 
and volume; and his thinking was logical, coherent, and goal 
directed.  Subsequent treatment records dated in April 2009, May 
2009, and December 2009 all found his speech had normal 
rate/rhythm; his language was intact; his thought process and 
association were normal and coherent; he had no unusual thought 
content; and his judgment was fair.  The April 2009 records also 
noted that his memory was grossly intact.  Moreover, the record 
consistently reflects the Veteran's PTSD was not manifested by 
delusions or hallucinations, nor suicidal ideation.

The Board acknowledges that the record, to include the June 2005 
and November 2009 VA medical examinations, reflect the Veteran 
experiences panic attacks more than once a week.  However, this 
symptom, in and of itself, does not warrant a 50 percent 
disability rating as none of the other requisite symptomatology 
is present in this case.  More importantly, as detailed below, 
his overall PTSD symptomatology has not resulted in the level of 
occupational and social impairment necessary for consideration of 
a disability rating in excess of 30 percent.

The Board acknowledges the Veteran has reported being unemployed 
since 2005, and previously having had problems at work due to his 
PTSD.  Further, the Board acknowledges that the Veteran's PTSD 
has resulted in occupational and social impairment.  However, all 
compensable disability ratings under the schedular criteria 
contemplate such impairment.  Therefore, the issue is whether the 
level of the Veteran's occupational and social impairment is of 
such severity as to warrant a disability rating in excess of 30 
percent.

Of particular importance in evaluating the Veteran's level of 
occupational and social impairment are the global assessment of 
functioning (GAF) scores he has been assigned, because such 
designations are based on a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical continuum 
of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  In short, these scores represent the level of 
occupational and social impairment attributable to the Veteran's 
service-connected PTSD as determined by competent medical 
professionals based upon evaluation of the Veteran, to include 
his account of his work-related problems.

GAF scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good functioning in 
all areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument with 
family members).

GAF scores ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily falling 
behind in schoolwork).

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  
GAF scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 1994 
(DSM-IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 
4.130).

In this case, the Board acknowledges that treatment records dated 
in August 2008 include a GAF score of 50, which indicates serous 
occupational and social impairment.  However, subsequent 
treatment records dated in April 2009, May 2009, and December 
2009, all assigned a GAF score of 51, which indicates moderate 
impairment.  Similarly, the June 2005 VA examiner assigned a GAF 
of 60, and specifically stated that it was to reflect moderate 
difficultly in social and occupational functioning.  Finally, the 
November 2009 VA examination assigned a GAF score of 67, which 
indicates mild impairment, but generally functioning pretty well.  
In short, the GAF scores assigned in this case reflect that the 
medical professionals who have evaluated the Veteran have 
predominantly concluded that his PTSD has resulted in mild to 
moderate occupational and social impairment.  The Board finds 
that this level of impairment is adequately reflected by the 
Veteran's current 30 percent disability rating.  Moreover, the 
Board reiterates that the November 2009 VA examiner explicitly 
found the Veteran did not have reduced reliability and 
productivity due to PTSD symptoms, nor was there deficiencies in 
judgment, thinking, family relations, work, mood or school.  

In view of the foregoing, the Board finds that the Veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 30 percent for his service-connected PTSD.  The Board 
did consider whether staged ratings under Fenderson, supra, are 
appropriate when making this determination.  However, the Board 
finds, as detailed above, that his symptomatology for this 
disability has been stable, manifested by mild to moderate 
impairment, throughout the appeal period.  Therefore, assigning 
staged ratings for such disabilities is not warranted.

The Board notes that the regulations provide that in exceptional 
cases where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided the 
case presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The question of an extraschedular disability rating is a 
component of a Veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular disability rating in the 
first instance.  See also VAOPGCPREC 6-96.

Here, it does not appear that the RO actually discussed/evaluated 
whether the Veteran is entitled to extraschedular rating(s) for 
his service-connected PTSD, and the Veteran has not raised the 
matter himself.  The Board therefore is without authority to 
consider the matter of extraschedular ratings.  The Veteran is 
free to raise this as a separate issue with the RO if he so 
desires.

Lastly, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for a total disability 
rating based upon individual unemployability (TDIU) is part of an 
increased rating claim when such claim is expressly raised by the 
Veteran or reasonably raised by the record.  In this case, the 
record does not reflect the Veteran is unemployable due solely to 
his service- connected PTSD.  As detailed above, the Board 
expressly considered the Veteran's level of occupational 
impairment in the adjudication of this case, and found that it 
was adequately reflected by a schedular disability rating of 30 
percent.  Moreover, the November 2009 VA examiner specifically 
found that the Veteran's PTSD had not resulted in total 
occupational and social impairment.  Therefore, no further 
discussion of entitlement to a TDIU is warranted in this case.


ORDER

An initial disability rating in excess of 30 percent for service-
connected PTSD is denied.



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


